DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 8/18/2022.
Response to Arguments
Applicant’s arguments with respect to claims 32-37 and 39-69 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32, 33, 35, 37, 38, 41-43, 45-47, 49-51, 54-55, 57-59, 66, and 68-77  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2014/0092623 to Logunov et al.
 	Logunov shows the following.
 	Claim 32. (Currently amended) A step-clad optical fiber having an input end and an output end opposite the input end, the step-clad optical fiber comprising: a central core 22 (see fig. 3A) having a first refractive index that is constant across an entire diameter of the central core, wherein the central core is composed of fused silica or fused silica doped with fluorine, titanium, germanium, and/or boron (see ¶0057); surrounding the central core, a first cladding 26 having a second refractive index; surrounding the first cladding, an annular core 28 having a third refractive index; and surrounding the annular core, a second cladding 40 having a fourth refractive index, wherein (i) the first refractive index is larger than the second refractive index and larger than the fourth refractive index, (ii) the third refractive index is larger than the second refractive index and larger than the fourth refractive index, and (iii) the step-clad optical fiber is a multi- mode optical fiber.  
 	Claim 33. (Previously presented) The step-clad optical fiber of claim 32, wherein the second refractive index is larger than the fourth refractive index.  See fig. 3A.
 	 
 	Claim 35. (Previously presented) The step-clad optical fiber of claim 32, wherein the second cladding is present as an unbroken layer extending between the input end and the output end.  See fig. 1-2.
 	Claim 37. (Previously presented) The step-clad optical fiber of claim 32, wherein the annular core is configured for the receipt of laser energy at the input end and the transmission of laser energy therethrough from the input end to the output end.   See ¶0087.
 	Claim 41. (Currently amended) A step-clad optical fiber having an input end and an output end opposite the input end, the step-clad optical fiber comprising: a central core 22 having a first refractive index that is constant across an entire diameter of the central core; surrounding and in direct mechanical contact with the central core, a first cladding 26 having a second refractive index; surrounding and in direct mechanical contact with the first cladding, an annular core 28 having a third refractive index; and surrounding and in direct mechanical contact with the annular core, a second cladding 40 having a fourth refractive index, wherein (i) the first refractive index is larger than the second refractive index and larger than the fourth refractive index, (ii) the third refractive index is larger than the second refractive index and larger than the fourth refractive index, (iii) the step-clad optical fiber is a multi-mode optical fiber (see ¶0053), and (iv) the first refractive index is greater than the third refractive index.  See fig. 3A.
 	Claim 42. (Previously presented) The step-clad optical fiber of claim 32, wherein a thickness of the annular core ranges from approximately 60 µm to approximately 150 µm.  See ¶0067: 0.1Rc> thickness> 0, where 10 µm <Rc <400 µm.
 	Claim 43. (Currently amended) The step-clad optical fiber of claim 32, wherein the diameter of the central core is at least approximately 100 µm.  See ¶0067.
	Re claim 45, Logunov further a controller configured to (i) direct the input laser beam onto one or more in-coupling locations on the input end to thereby form a resulting output beam at the output end, whereby at least one of a beam parameter product or a numerical aperture of the output beam is determined at least in part by the one or more in-coupling locations, and (ii) process a workpiece 180 (as an example) with the output beam.  See ¶0083, ¶0088, fig. 5, and fig. 8B. 
 	Re claim 46, see ¶0074: montoring and controlling.
 	Re claim 47, see ¶0088: frowth of biological material.
	Re claim 49, see lens 160 in fig. 8B.
  	Claim 50. (Previously presented) The laser system of claim 45, wherein the controller is configured to direct the input laser beam onto a plurality of different in-coupling locations without modulating an output power of the input laser beam as the input laser beam is directed between the different in-coupling locations.  See fig. 8B: the input beam is directed to the in-coupling locations (different core, and cladding portions) of the optical fiber.
 	Re claim 51, Logunov shows in ¶0048, the ring portion 26 is part of the core region, therefore, the beam energy in-coupled in to the layer 26.
	Claim 54. (Previously presented) The step-clad optical fiber of claim 41, wherein the central core is composed of fused silica or fused silica doped with fluorine, titanium, germanium, and/or boron.  See ¶0057.
 	Claim 55. (Previously presented) The step-clad optical fiber of claim 41, wherein the second refractive index is larger than the fourth refractive index.  See fig. 3A.
	Re claim 57-58, see explanation of claims 42-43 above.
 	Claim 59. (Previously presented) The step-clad optical fiber of claim 41, wherein a thickness of the first cladding ranges from approximately 40 pm to approximately 100 pm.  See ¶0067: the width of region 26.
	Claim 66. (Previously presented) The step-clad optical fiber of claim 41, wherein the annular core is configured for the receipt of laser energy at the input end and the transmission of laser energy therethrough from the input end to the output end.  See explanation of claims 37 above.
	Re claims 68-70, 72, 74, and 76, see fig. 3A. 
 	Re claims 71, 73, 75, and 77, see ¶0052.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA 1 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logunov in view of USPAT 9,250,390 to Muendelet et al.
 	Logunov discloses every aspect of claimed invention except for the claimed feature.  Muendelet shows a general teaching of utilizing a controller 246 for the purpose of providing various input convergence angle of the laser beam launched into the waveguide so that the output spot size can be varied.  Muendel shows in column 1, lines 18-25 that the claimed feature can be utilized.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the controller in Muendelet so that output spot size can be vaired and the claimed feature can be utilized as needed. 
Claim(s) 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logunov in view of USPUB 2015/0378184 to Tayebati et al.
 	Logunov discloses every aspect of claimed invention except for the claimed feature.  Tayebati shows in fig. 16 a general teaching of utilizing dispersive elements 1635 (grating: see ¶0084) and partially reflective output coupler.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed feature as shown in Tayebati for the purpose of providing various output as needed. 

Allowable Subject Matter
Claims 34, 36, 39, 40, 44, 56, 60-65, and 67 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a step-clad optical fiber comprising all the specific elements with the specific combination as set forth in claims.
	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883